Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1, 3-4, 6, 10 and 12-23 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to 5th generation (5G) or pre-5G communication system for supporting a higher data transmission rate beyond a 4th generation (4G) communication system.
Prior arts were found for the independent claims as follows:
Qing Li et al. (US 2019/0349960 A1)
Pengpeng Dong et al. (US 2020/0022117 A1)
	Li discloses methods, systems, and apparatuses for beamforming based initial access, beam management, and beam based mobility designs for NR systems.
	Dong discloses a communication method, and a network device and a terminal device thereof, to improve resource utilization by allocating resources for URLLC and eMBB. 
Applicant uniquely claimed the below distinct features in independent claims 1, 4 and 10 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:

reallocating a first resource, allocated to a first service, to a second service by puncturing at least one reference signal included in the first resource; 
transmitting control information related to the punctured at least one reference signal;
 and 
transmitting the punctured at least one reference signal on a second resource different from the first resource, 
wherein a symbol in the second resource is immediately adjacent to a last symbol in the first resource in a time domain.
 	Claim 4:
 	A method for operating a terminal in a wireless communication system, the method comprising: 
receiving control information related to at least one reference signal included in a first resource allocated to a first service, wherein the at least one reference signal is punctured for reallocation of the first resource, to a second service; and 
receiving the punctured at least one reference signal on a second resource different from the first resource, 
wherein a symbol in the second resource is immediately adjacent to a last symbol in the first resource in a time domain.
	Claim 10:
 	A terminal in a wireless communication system, the terminal comprising: 
a transceiver; and 
at least one processor coupled to the transceiver and configured to: 

receive the punctured at least one punctured reference signal on a second resource different from the first resource, 
wherein a symbol in the second resource is immediately adjacent to a last symbol in the first resource in a time domain.
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412